DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma, publication number: US 2019/0349351.

As per claim 1, Verma teaches a networked device, comprising: 
a microprocessor (processor, [0024]);
a network interface (Network, [0050][0060]); 
a data storage (Storage, [0061]); 
the microprocessor,
receiving indicia of a suspicious action associated with a first resource (Breach, [0069]); 

generating a message addressed to the contact to cause the contact, upon receiving the message, to block utilization of the second resource (alerts causing service provider to block credentials, [0128]); and
sending, via the network interface, the message to the contact (Alerts, [0063]).


As per claim 2, Verma teaches wherein the microprocessor, upon receiving the indicia of the suspicious action, updates the first ledger to indicate the first resource is blocked (Indicating compromised credentials, Fig. 2, 121, [0069]).

As per claim 3, Verma teaches wherein the microprocessor, upon receiving the indicia of the suspicious action, updates the first ledger to indicate the first resource is blocked (Preventing access, [0128]).

As per claim 4, Verma teaches wherein the at least one functional attribute of the second resource that is disabled, when blocked, comprising denying use of the second resource to perform one or more of a user-requested transaction, authenticate an entity, 

As per claim 5, Verma teaches wherein requests to utilize at least one of the first resource or the second resource is denied to any requesting party while the ledger entry associated with the first resource indicates the first resource is blocked (Preventing access until the user is restored, [0128]).

As per claim 6, Verma teaches wherein:
the first ledger further comprises indicia of each of a plurality of resources, comprising at least the first resource and second resource, each of the plurality of resources being associated with ones of a corresponding plurality of contacts;
generating a plurality of messages, comprising at least the message, to cause the plurality of contacts to each block their associated ones of the plurality of resources; and sending, via the network interface, the plurality of messages (User having a plurality of services, [0068], alerts [0127], Fig. 2).

As per claim 7, Verma teaches further comprising the microprocessor, upon receiving indicia of an unblock action, the microprocessor:

generates an unblock message addressed to the contact to cause the contact, upon receiving the message, to unblock utilization of the second resource; and
sends, via the network interface, the unblock message to the contact (updating user profile, [0128], alerting [0127], models, [0122]).

As per claim 8, Verma teaches wherein:
the first ledger further comprises indicia of the plurality of resources each of the plurality of resources being associated with ones of a corresponding plurality of contacts;
generating a plurality of unblock messages, comprising at least the unblock message, to cause the plurality of contacts to unblock their associated ones of the plurality of resources; and
sending, via the network interface, the plurality of unblock messages (updating user profile, [0128], alerting [0127], models, [0122], Fig. 2).



As per claim 10, Verma teaches wherein the microprocessor, upon receiving an edit to the ledger, sends the edit to the contact (updating models, [0122-0124], alerting, [0127]).
Claims 11-17 and 18 are rejected based on claims 1-7 and 9

As per claim 19 Verma teaches a network, comprising:
a plurality of nodes on a communication network, each node comprising at least a microprocessor, a data storage, and a communication interface to facilitate communications between the microprocessor and any one or more other nodes of the plurality of nodes, each node of the plurality of nodes selectively providing at least one resource to a user (users and multiple service providers, Fig. 1, [0068]);
conditionally allowing the user, utilizing a first node, to utilize resources provided by each node of the plurality of nodes, the condition comprising determining whether the resources are not blocked as determined by an entry in a ledger maintained by each of 
receiving, at a first node of the plurality of nodes, indicia of a suspicious action associated with a first resource (Breach, [0069]);
in response to receiving the indicia of the suspicious action, the first node performs (a) updating a first ledger associated with the first node, comprising updating entries for one or more resources provided by the first node as blocked (indicating security breach, Fig. 2, 121, [0069]) and (b) signals all other nodes of the plurality of nodes to update their respective ledgers, comprising updating entries for one or more resources provided by ones of the other nodes as blocked (Alert causing credentials to be blocked, [0128]); and
upon receiving, at a receiving node of the plurality of nodes, a request from any source on the network for a resource, denying the request upon determining the requested resource is associated with an entry in the ledger associated with the receiving node indicating the resource is blocked (preventing access until a user is restored, [0128]).

	As per claim 20, Verma teaches wherein upon receiving, at the receiving node of the plurality of nodes, the request from any source on the network for the resource, granting the request upon determining the requested resource is associated with the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494